OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
W.C. DAVIS, Judge.
Appellant was convicted of carrying a prohibited weapon, a switchblade knife, and sentenced to 100 days’ confinement in the El Paso County Jail and a $200 fine, probated.
The El Paso Court of Appeals, in an unpublished opinion, reversed appellant’s conviction holding that “the mere capability of prohibited operation by the broken weapon without proof that the knife is used in the prohibited fashion is not sufficient evidence to satisfy the switchblade definition.” Flores v. State, No. 08-84-00198-CR (delivered November 21, 1984). We granted the State’s petition for discretionary review to determine whether the evidence presented was sufficient to show the weapon in the instant case constituted a switchblade knife under V.T.C.A., Penal Code § 46.01(11).
The record reflects that the switchblade knife was already broken at the time it was seized. As a result of the defect the blade could be folded into the handle, but it would not lock into place. Since the blade would not lock into place it could not be sprung into an open position by exerting pressure on the release button. However, when seized the knife had a thick rubber band wrapped around the handle. The State contended at trial that the rubber band served as a pressure release device and when used “correctly” produced the same prohibited operation as that of a fully functional switchblade knife. Officer Rodney Hudson explained that the rubber band could be placed around the handle and over the manually retracted blade. Then, by applying rearward pressure on the rubber band, the rubber band could be slipped off of the point of the blade, permitting the ejection spring to trip the blade into the open position. Officer Hudson also explained that the same effect could be produced by utilizing the C-clip on the handle. The C-clip could be rotated up to cover the tip of the blade. When pressed back the C-clip would release the blade, which would spring into the open position.
While recognizing that these two minor adjustments already present on the knife could produce the prohibited effect, the Court of Appeals nevertheless found the evidence insufficient to show that the knife seized was a “switchblade” under Texas law.
V.T.C.A., Penal Code § 46.01(11) reads:
(11) ‘Switchblade knife’ means any knife that has a blade that folds, closes, or retracts into the handle or sheath, and that:
(A) opens automatically by pressure applied to a button or other device located on the handle; or
(B) opens or releases a blade from the handle or sheath by force of gravity or *507by application of centrifugal force. (Emphasis added)
The knife seized in the instant case, even in its defective state, is a “switchblade knife” as such is defined at V.T.C.A., Penal Code Sec. 46.01. The evidence shows that two devices found on the handle of the knife, when depressed, caused the knife to open automatically. The Court of Appeals seems to require the State to prove that the knife was actually operated in the prohibited fashion, even though this is clearly not a statutory requirement.
Smith v. State, 96 S.W. 1086 (Tex.Cr. App.1906), was a prosecution for carrying a pistol. This Court held that, in the absence of proof that it was broken in such a manner that it could not be fired, the fact that the pistol was broken was no defense. In the instant case there is no evidence to show that the knife was broken in such a manner that it could not be operated as a switchblade knife. Indeed, the State adequately proved that the opposite was true, the knife was capable of being operated as a switchblade.
After viewing all the evidence in the light most favorable to the verdict we hold that a rational trier of fact could have found that the knife was a “switchblade” as defined by State statute and that appellant was guilty of possessing a prohibited weapon beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1974).
Accordingly, the judgment of the Court of Appeals is reversed and appellant’s conviction is affirmed.